Citation Nr: 0433942	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  02-07 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
rating decision of February 1958 severing service connection 
for bilateral deafness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to July 
1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's attempt to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss.

This case also comes before the Board on appeal from a 
February 2003 rating decision of the RO, which denied the 
veteran's claim of clear and unmistakable error in the rating 
decision of February 1958 severing service connection for 
bilateral deafness.

This case was before the Board previously in January 2003 and 
August 2003 when it was remanded to accord due process to the 
veteran regarding his claim of clear and unmistakable error 
in the rating decision of February 1958 severing service 
connection for bilateral deafness.

This case was again before the Board in August 2004 when it 
was remanded to comply with the veteran's request for a 
hearing at the RO before a traveling Veterans Law Judge.

On December 6, 2004, a hearing was held in Pittsburgh, 
Pennsylvania, before Michelle L. Kane, who is the Acting 
Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of 
that hearing has been associated with the record on appeal.

The veteran's motion to advance his claim on the Board's 
docket was granted on December 13, 2004.  See 38 C.F.R. 
§ 20.900(c) (2004).


FINDINGS OF FACT

1.  A July 1948 rating decision granted service connection 
for bilateral deafness and assigned a 10 percent disability 
evaluation.

2.  In a February 1958 rating decision, the RO found that the 
veteran's bilateral deafness was not incurred in or 
aggravated by his military service and that the prior grant 
of service connection was clearly and unmistakably erroneous.  
The veteran was properly notified of that decision in 
February 1958, including his appeal rights, and he did not 
appeal.

3.  At the time of the February 1958 rating decision severing 
service connection, the evidence of record did not show that 
the rating board in July 1948 incorrectly applied the law 
then in effect or that the correct facts were not before the 
rating board in July 1948.

4.  The February 1958 rating decision severed service 
connection for bilateral deafness without a showing of clear 
and unmistakable error in the July 1948 grant of service 
connection for bilateral deafness.  


CONCLUSION OF LAW

The February 1958 rating decision severing service connection 
for bilateral deafness was based on clear and unmistakable 
error, and service connection is reinstated effective March 
1, 1958.  38 C.F.R. 3.105(a) (2004); VA Reg. 1009(A), Trans. 
Sheet 125 (Apr. 12, 1955); 1945 Schedule for Rating 
Disabilities, Extension 8-B (Mar. 23, 1956), and Extension 8-
C (June 22, 1956), Diagnostic Codes 6277 to 6297.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1947, the veteran filed his original claim for 
service connection.  He claimed that he had incurred 
bilateral hearing loss as a result of noise exposure during 
service on the rifle range at Fort Eustis, Virginia.  

The veteran's service medical records show that, at his 
September 1946 enlistment examination, he had 15/15 hearing 
acuity bilaterally.  No abnormality of the ears was found.  
The examiner noted a history of ear injury that was not 
disqualifying.  In January 1947 the veteran complained that 
he was unable to hear commands when performing close order 
drills.  On February 1, 1947, an examiner noted that both of 
the veteran's eardrums were very retracted.  The veteran was 
hard of hearing in his left ear.  The examiner noted that the 
veteran's left ear hearing loss existed prior to his entry 
into service (EPTS).  Bone conduction was greater in the left 
ear than air conduction.  During a February 1947 in-service 
hospitalization of the veteran, on authorized audiological 
evaluation on February 3, 1947, pure tone thresholds, in 
decibels, were as follows:



HERTZ


512
1024
2048
RIGHT
60
55
48
LEFT
115
102
100

The veteran gave a history of having almost total deafness in 
his left ear for eight years.  He had a slight mixed-type 
deafness in his right ear that was worsening.  The veteran 
was diagnosed with total nerve deafness in the left ear and 
slight mixed deafness in the right ear.  The veteran was 
hospitalized again from March to April 1947.  A history of 
deafness since approximately 7 years previously was noted.  
The hearing loss had been discovered by a school examination.  
The veteran alleged that he had sustained additional loss of 
hearing in the right ear while on active duty.  During a May 
to June 1947 hospitalization, additional history indicated 
that the veteran had had a total hearing loss in his left ear 
following an attack of measles at age 13.  During the three 
hospitalizations, multiple audiograms of the veteran were 
taken.  Although the Board is not competent to interpret the 
audiograms because they are presented in graphic rather than 
numerical form, see Kelly v. Brown, 7 Vet. App. 471 (1995), 
the accompanying text indicates that the diagnoses of hearing 
loss were confirmed.

In a June 9, 1947 letter, a captain in the medical corps 
requested that the veteran be discharged from military 
service.  The veteran was totally deaf in his left ear due to 
measles, which were incurred in civilian life.  He also had a 
14-decibel hearing loss in his right ear.  His speech 
perception scores varied from 10 to 20 decibels.  At the 
veteran's June 23, 1947 examination prior to discharge, the 
veteran's hearing acuity on whispered voice testing was noted 
to be 15/15 in the right ear and 0/15 in the left ear.  The 
examiner noted that the veteran had had total loss of hearing 
in his left ear since 1939 and that the Navy had rejected him 
in 1945 because of his hearing loss.  The hearing loss had 
existed prior to service.

A September 1947 report from a VA Chief Medical Officer 
showed that examination of the veteran in August 1947 by a VA 
physician had revealed deafness in the left ear and constant 
ringing in the right ear.  The veteran had attributed his 
symptoms to noise exposure on the firing range.  In a June 
1948 letter, the veteran stated that the Navy had examined 
him in approximately November 1945.  A slight hearing defect 
had been discovered one day after he was to be sworn in.  The 
defect was so slight that it had not been discovered when he 
was first examined.  Subsequently, a Dr. H. M. had treated 
the veteran.  As a result of that treatment, the veteran's 
hearing had returned to normal before his entry into the 
Army.  A July 1948 letter from the Navy indicated that 
records of a Navy examination of the veteran in 1945 were no 
longer available.

A July 1948 rating decision granted service connection for 
bilateral deafness and assigned a 10 percent disability 
rating. 

In June 1957, the RO proposed severing service connection for 
bilateral deafness.  In November 1957, the Chief Benefits 
Director concurred with the decision to sever service 
connection.  In November 1957, the RO notified the veteran of 
the proposal to sever service connection and provided a 
period of 60 days for the veteran to submit evidence to 
dispute the decision.  The RO indicated that the veteran had 
sustained a condition of deafness following an attack of 
measles at age 13.  The veteran's condition of deafness was 
so severe as to result in his being refused enlistment into 
the Navy prior to his enlistment in the Army in September 
1946.  The veteran's deafness had existed prior to service, 
and the evidence did not reveal any injury or disease during 
service that could have aggravated the veteran's deafness.  
The veteran did not respond to the notice.

Severance of service connection was effectuated in a February 
1958 rating decision.  The veteran was notified in February 
1958 of the recent rating decision and his appellate rights.  
He did not file an application for review on appeal of that 
decision.  Therefore, the February 1958 rating decision is 
final.  38 U.S.C. § 3305(b) (1952 & Supp. 1957); Department 
of Veterans Affairs Regulation 1008.  Previous 
determinations, which are final and binding, will be accepted 
as correct in the absence of clear and unmistakable error.  
38 C.F.R. § 3.105(a) (2004).

In June 2002, the veteran filed claim for service connection 
for bilateral hearing loss, arguing that VA had committed 
clear and unmistakable error (CUE) in February 1958.  The 
veteran had previously filed, in January 2002, a claim to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss based upon new and material evidence.  
The CUE claim, if resolved favorably, could have a 
significant effect on the claim to reopen.  In other words, 
if the Board were to conclude that there was CUE in the 
February 1958 rating decision that severed service 
connection, then the veteran would not need to submit new and 
material evidence to reopen the claim for bilateral hearing 
loss.  Therefore, the CUE issue will be addressed first. 

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") offered a three-pronged 
test to determine whether CUE was present in a prior final 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions in existence at that time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time of the prior 
determination; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  The Court has further 
stated that:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error . 
. . . If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error . 
. . that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994).

Under the law in effect in February 1958, severance of 
service connection was to be based on clear and unmistakable 
error, the burden of proof being on the Government.  VA Reg. 
1009(A), Trans. Sheet 125 (Apr. 12, 1955).  As noted above, 
the determination of the presence of clear and unmistakable 
error in the July 1948 rating decision that granted service 
connection would be based on the evidence of record and the 
law in effect at the time of the 1948 rating decision.  Thus, 
the question now before the Board is whether, at the time of 
the 1958 rating decision severing service connection, the 
1958 law concerning severance was correctly applied to the 
1948 rating decision that granted service connection.  That 
is, it must be shown that the RO, in severing service 
connection in 1958, carried the burden of showing that the 
grant of service connection in 1948 was based on incorrect 
facts or incorrect application of the law.  The Board 
concludes that the RO in 1958 did not meet this burden; 
hence, service connection for bilateral hearing loss should 
be restored.

The law in 1948 concerning the principles of entitlement to 
service connection, the presumption of soundness, and 
aggravation of a preexisting condition was the same as it is 
now.  Essentially, service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  The burden is on VA to rebut 
the presumption of soundness by clear and unmistakable 
evidence that a particular injury or disease preexisted entry 
into service and was not aggravated by such service.  Lack of 
aggravation is shown by establishing that there was no 
increase in severity during service or that any increase was 
due to the natural progress of the preexisting condition.  If 
this evidentiary burden is met, then the veteran is not 
entitled to service-connected benefits.  Veterans Reg. No. 
1(a), Part I & Part II; Reg. & Proc.-Reg. 1063 (Aug. 9, 
1946).

The available evidence in July 1948 included the veteran's 
service medical records, the September 1947 report of a VA 
examination, the veteran's claim for VA benefits, a June 1948 
statement from the veteran, and a July 1948 letter from a 
Navy recruiting station.  In his claim, the veteran reported 
that he had hearing loss due to noise exposure in service at 
the rifle range at Fort Eustis, Virginia.  The service 
medical records show no hearing acute defect upon the 
veteran's entry into service and subsequent diagnosis of the 
veteran with bilateral deafness.  The VA examination report 
shows diagnoses of deafness in the left ear and ringing in 
the right ear.  The letter from the Navy states that no 
information was available about a Naval medical examination 
of the veteran in 1945.

Thus, on the basis of the veteran's allegation of noise 
exposure while in service, diagnosis in service of bilateral 
deafness, and a lack of evidence to establish that the 
veteran's deafness preexisted his military service, the RO 
granted service connection for bilateral deafness.  While the 
RO's evaluation of the evidence could be questioned or 
disputed, the record in 1958 did not show that the correct 
facts were not before the RO in 1948.  Indeed, no additional 
evidence was obtained prior to the 1958 rating decision.  
Moreover, it was not shown that the law was incorrectly 
applied.  Rather, the February 1958 rating decision based the 
severance of service connection on the history of the 
preexisting hearing loss due to measles and on the history of 
rejection of the veteran by the Navy, even though no Naval 
records were ever obtained.  This is merely a difference of 
opinion with the way the RO evaluated the evidence then 
before it in 1948, not a determination that the correct facts 
were not of record in 1948.  The RO had those same facts 
before it in 1948 when it granted the claim.  There is at 
least some basis for the initial grant of service connection 
(i.e., normal hearing entering service with diagnosis of 
deafness during service), so it cannot be said that the grant 
of service connection was clearly in error.  Rather, the RO 
looked at the same facts in 1958 that were available in 1948 
and re-weighed the evidence.  Because the RO in 1958 did not 
carry the burden of showing clear and unmistakable error in 
the 1948 grant of service connection, it has been shown that 
"reasonable minds could only conclude that the [February 
1958] decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  The Board finds that the 
February 1958 rating decision was clearly and unmistakably 
erroneous in severing service connection for bilateral 
deafness.  Service connection for bilateral hearing loss is 
reinstated as of March 1, 1958.

Because the Board has found that CUE was present in the 
decision severing service connection and has restored service 
connection for bilateral hearing loss, the issue of whether 
new and material evidence has been received to reopen the 
claim is moot.


ORDER

As the February 1958 rating decision was clearly and 
unmistakably erroneous, restoration of service connection is 
hereby granted for bilateral hearing loss as of March 1, 
1958, subject to the governing regulations pertaining to the 
payment of monetary benefits.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



